NUMBER 13-16-00483-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DONALD L. SCHINDLER,                                                           Appellant,

                                             v.

ELIZABETH M. SCHINDLER,                                                         Appellee.


                          On appeal from the 25th Court
                            of Lavaca County, Texas.



                                        ORDER
           Before Justices Rodriguez, Contreras, and Benavides
                             Order Per Curiam

       Appellant’s counsel, Leslie A. Werner, has filed a motion to withdraw as counsel.

We GRANT said motion.         Pursuant to Rule 6.5(c) of the Texas Rules of Appellate

Procedure, counsel is directed to notify appellant, in writing, of any previously undisclosed

deadlines and file a copy of that notice with the Clerk of this Court. Appellant’s brief was
filed on May 9, 2017, and appellee’s brief is currently due on August 4, 2017.

      Appellant is directed to notify the Court promptly if he retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, email address, and State Bar of Texas identification number.

See generally TEX. R. APP. P. 6.

      It is so ORDERED.

                                                       PER CURIAM


Delivered and filed the
4th day of August, 2017.




                                            2